DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13-15, as to Applicant’s arguments, the Examiner respectfully submits that the claims fail to mention the switch is directly connected to the outputs.  To some extent, since the outputs are generated from the inputs, the switches within device WIN (figure 22 of Angeletti) are also for switching the inputs of WIN to different routes.  
Nevertheless, in a further embodiment, Angeletti discloses a second switching matrix (CTN "copy-tree networks") (figures 21A and 22, [0226], [0227]), for switching the inputs of the second analogue formers (for switching the inputs of WIN, figure 22).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Legay (US 20140354499 A1) in view of Angeletti (US 20110102263 A1). 
For claim 1, Legay discloses (Abstract) an analogue multibeam former of several two-dimensional radiofrequency beams of continuously variable sizes and/or aiming directions for a reconfigurable two-dimensional active array antenna (figure 1b, [0055]), having a total integer number M, greater than or equal to 4, of active radiating feeds (radiating elements 30) distributed over a planar or curved surface according to a mesh formed by the points of intersection of a first array of a first integer number R, greater than or equal to 2, of parallel lines along a first axial direction X ([0055]), and a second array of a second integer number S, greater than or equal to 2, of parallel lines along a second axial direction Y, different from the first axial direction X (figure 1b, [0055]), and having a set of M RF amplifiers ([0086], figure 8a), each active radiating feed being connected directly to an amplifier ([0086], figures 5a and 8a); 
the analogue multibeam former comprising a first set wherein there are superposed R first analogue formers (figure 1b, formers P1Ny) of identical structure and configured to form P fixed radiofrequency beams in first angular aiming directions Ax fixed along the first axial direction X ([0018], [0056], when forming fixed beams for aiming a specific geographical region), each first analogue former, I varying from 1 to R, being configured to be connected through S output channels in transmission mode or S input channels in reception mode, each channel including an RF amplifier ([0086], figures 5a and 8a) and corresponding to a row of S active radiating feeds of the antenna array and corresponding to a different line of the mesh of the antenna array, identified by a level index I, I varying from 1 to R; and each first analogue former having an integer number P, greater than or equal to 2, of input channels in transmission mode or output channels in reception mode, numbered by an index of progression j along the first axial direction X (figure 1b, [0018], [0056]); 
the analogue multibeam former being comprising a second set of an integer number Q of second analogue formers (figure 1b, formers P2Mx) of radiofrequency beams that are continuously variable in size and/or in aiming direction in second angular aiming directions by along the second axial direction Y ([0018]), each second analogue former (P2Mx) of the second set being connected to at least one access column of the first set of first beam formers (P1Ny), an access column being formed by R access terminals to the input channels of the same rank j of the first analogue formers (figure 1b, [0018], [0055], [0056]).  
Legay fails to mention each second analogue former being formed by a divider with a single input and R output branches in transmission mode or by a combiner with a single output and R input branches in reception mode, each output branch of a divider in transmission mode or input branch of a combiner in reception mode including an amplitude and phase control point; and peripheral to the analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q.
In the same field of endeavor, Angeletti discloses a reconfigurable beam forming network comprising a Butler matrix ([0246], [0266], [0297], figure 26, ONET) and each second analogue former (figure 10, [0128]-[0134], [0177]) being formed by a divider with a single input and R output branches in transmission mode (figures 4, 10, signal divider SD) or by a combiner with a single output and R input branches in reception mode, each output branch of a divider in transmission mode or input branch of a combiner in reception mode including an amplitude and phase control point ([0115], [0130]); and peripheral to the analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q (switching matrix CTN “copy-tree networks”, figures 21A and 22, [0226], [0227]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as to include copy-tree networks inputs and amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 
For claim 2, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Legay discloses wherein the first analogue formers are superposed along the second axial direction Y and each correspond to a different row of active radiating feeds along the first axial direction X; and the second analogue formers are aligned side-by-side along the first axial direction X and each correspond to one or more adjacent access columns to the second analogue formers of the second set (figure 1b, [0018], [0055], [0056]).
For claim 3, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Legay discloses wherein the R superposed first analogue formers of the first set are quasi-optical formers or Butler matrices ([0092]).
For claim 4, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Angeletti discloses wherein the amplitude and phase control points of the R output branches in transmission mode or R input branches in reception mode of each of the Q second analogue formers, aligned side-by-side, of the second set, are analogue electrical components for phase-shifting and amplification or attenuation with phase-shifting and gain that are continuously or quasi-continuously variable as a function of analogue commands or of discrete commands with fine resolution over a wide range ([0128]-[0134], [0248]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as modified by Angeletti as to include amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 
For claim 5, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Legay discloses also comprising, for each first analogue former and the associated level I, I varying from 1 to R, a combiner in transmission mode according to a predetermined configuration of combination (figure 7a, combiner between P2Mx and P1Ny) or a divider in reception mode according to a predetermined configuration of division, of the outputs in transmission mode or of the inputs in reception mode of the second analogue formers having the associated level I of the first analogue former of fixed beams in the first angular direction (figures 1b, 7a, [0018], [0055], [0056]).
For claim 6, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Angeletti discloses also comprising, for each first analogue former and the associated level I, I varying from 1 to R, inside the two-dimensional analogue multibeam former, a first switching matrix, according to a first configuration of a predetermined set of routings, for switching the outputs in transmission mode or the inputs in reception mode of the second analogue formers having the same associated level I of the first analogue former of fixed beams in the first angular direction X (figures 10 and 26, SW1 or SW2 for each Butler matrix). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as modified by Angeletti as to include amplitude and phase control point and switching in divider/combiner branches for effectively forming desired antenna beams. 
For claim 8, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Angeletti discloses also comprising, for each first analogue former and the associated level I, I varying from 1 to R, inside the two-dimensional analogue multibeam former, a first switching matrix, according to a first configuration of a predetermined set of routings, for switching the outputs in transmission mode or the inputs in reception mode of the second analogue formers having the associated level of said first analogue former of fixed beams in the first angular direction (figures 10 and 26, SW1 or SW2 for each Butler matrix). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as modified by Angeletti as to include amplitude and phase control point and switching in divider/combiner branches for effectively forming desired antenna beams. 
For claim 11, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Angeletti discloses wherein in transmission mode, the amplitude and phase control points of the second formers of beams that are continuously variable in size are adjusted so that the radiation patterns of the transmission beams generated according to predetermined aimings exhibit iso-flux radiation patterns; or in reception mode, the amplitude and phase control points of the second formers of beams that are continuously variable in size are adjusted so that the radiation patterns of the reception beams generated according to predetermined aimings exhibit iso-flux radiation patterns ([0009], [0172]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as modified by Angeletti as to include amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 
For claim 12, Legay in combination with Angeletti substantially teaches the limitation in claim 1, Legay discloses wherein the second analogue formers of mobile beams of the second set are integrated in a single circuit of planar form, the integrated circuit being disposed in a plane at right angles to the planes of extension of the circuits of the first analogue formers of fixed beams and abutting endwise with the edges of said circuits that are parallel to one another and contained in one and the same plane (figure 1b, [0056], [0059], [0066]).
For claim 13, Legay discloses (Abstract) an analogue multibeam former of several two-dimensional radiofrequency beams of continuously variable sizes and/or aiming directions for a reconfigurable two-dimensional active array antenna (figure 1b, [0055], radiating elements 30), having a total integer number M, greater than or equal to 4, of active radiating feeds, forming an antenna array and distributed over a compact and single-piece portion D of a planar or curved surface according to a compact stack of an integer number R, greater than or equal to 2, of rows r(i) that are parallel to one another and oriented in a first local axial direction X, the stack being oriented in a second axial direction Y, different from the first local axial direction X (figure 1b, [0055]), I designating a level and numbering index from 1 to R in the direction of progression of the second axial direction Y of stacking of said rows r(i), each row r(i), I varying from 1 to R, having an integer number S(i) that is a function of the level I of active radiating feeds, the sum of the integers S(i), I varying from 1 to R, being equal to the number M (figure 1b, [0055]), and having a set of M RF amplifiers, each active radiating feed being connected directly to an amplifier ([0086], figures 5a and 8a); 
the analogue multibeam former comprising a first set in which there are superposed R first analogue formers of identical structure and configured to form a number P, greater than or equal to 2, of fixed radiofrequency beams in first angular aiming directions Ax fixed along the first local axial direction X (figure 1b, formers P1Ny), each first analogue former, I varying from 1 to R, being configured to be connected through the integer number S(i) of output channels in transmission mode or S(i) input channels in reception mode, each channel including an RF amplifier and corresponding to the row r(i) of the S(i) active radiating feeds of the antenna array; and each first analogue former having P input channels in transmission mode or output channels in reception mode, numbered by an index of progression j along the first axial direction X (figure 1b, [0018], [0056]); 
the analogue multibeam former being comprising a second set of an integer number Q of second analogue formers (figure 1b, formers P2Mx) of radiofrequency beams that are continuously variable in size and/or in aiming direction according to second angular aiming directions By along the second axial direction Y, each second analogue former of the second set being connected to at least one access column of the first set of first beam formers, an access column being formed by R access terminals to the input channels of the same rank of the first analogue formers (figure 1b, [0018], [0055], [0056]). 
Legay fails to mention each second analogue former being formed by a divider with a single input and R output branches in transmission mode or by a combiner with a single output and R input branches in reception mode, each output branch of a divider in transmission mode or input branch of a combiner in reception mode including an amplitude and phase control point; and peripheral to the analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q.   
In the same field of endeavor, Angeletti discloses a reconfigurable beam forming network comprising a Butler matrix ([0246], [0266], [0297], figure 26, ONET) and each second analogue former (figure 10, [0128]-[0134], [0177]) being formed by a divider with a single input and R output branches in transmission mode (figures 4, 10, signal divider SD) or by a combiner with a single output and R input branches in reception mode, each output branch of a divider in transmission mode or input branch of a combiner in reception mode including an amplitude and phase control point ([0115], [0130]); and peripheral to the analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q (switching matrix CTN “copy-tree networks”, figures 21A and 22, [0226], [0227]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as to include copy-tree networks inputs and amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 
For claim 14, Legay discloses (Abstract) A reconfigurable two-dimensional active transmission antenna for transmitting radiofrequency signals over a plurality of transmission beams of continuously variable sizes and/or aiming directions (figure 1b, [0055]), comprising 
an antenna array of active radiating feeds (radiating elements 30), 
a set of HP RF power amplifiers ([0086], figures 5a and 8a), and 
a two-dimensional analogue multibeam former (figure 1b, [0055]); 
the antenna array of active radiating feeds having a total integer number M, greater than or equal to 4, of active radiating feeds distributed over a planar or curved surface according to a mesh formed by the points of intersection of a first array of a first integer number R, greater than or equal to 2, of parallel lines in a first axial direction X, and of a second array of a second integer number S, greater than or equal to 2, of parallel lines in a second axial direction Y, different from the first axial direction X (figure 1b, [0055]); 
the two-dimensional analogue multibeam former comprising a first set in which there are superposed R first analogue formers (figure 1b, formers P1Ny) of identical structure and configured to form P fixed radiofrequency transmission beams in first angular aiming directions Ax fixed along the first axial direction X, each first analogue former being configured to be connected through S output channels in transmission mode, each channel including an HP RF power amplifier ([0086], figures 5a and 8a) and corresponding to a row of S active radiating feeds of the antenna array and corresponding to a different line of the mesh of the antenna, identified by a level index I, I varying from 1 to R; and each first analogue former having an integer number P, greater than or equal to 2, of input channels in transmission mode, numbered by an index of progression j along the first axial direction X (figure 1b, [0018], [0056]); 
the two-dimensional active transmission antenna being wherein the two-dimensional analogue multibeam former comprises a second set of an integer number Q of second analogue formers (figure 1b, formers P2Mx) of radiofrequency beams that are continuously variable in size and/or in aiming direction in second angular aiming directions By along the second axial direction Y, each second analogue former of the second set being connected to at least one access column of the first set of first beam formers, an access column being formed by R access terminals to the input channels of the same rank j of the first analogue formers (figure 1b, [0018], [0055], [0056]).
Legay fails to mention each second analogue former being formed by a divider with a single input and R output branches in transmission mode, each output branch of a divider including an amplitude and phase control point; and peripheral to the two-dimensional analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q.    
In the same field of endeavor, Angeletti discloses a reconfigurable beam forming network comprising a Butler matrix ([0246], [0266], [0297], figure 26, ONET) and each second analogue former (figure 10, [0128]-[0134], [0177]) being formed by a divider with a single input and R output branches in transmission mode (figures 4, 10, signal divider SD), each output branch of a divider including an amplitude and phase control point ([0115], [0130]); and peripheral to the two-dimensional analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in transmission mode or the Q outputs in reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q (switching matrix CTN “copy-tree networks”, figures 21A and 22, [0226], [0227]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as to include copy-tree networks inputs and amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 
For claim 15, Legay discloses (Abstract) A reconfigurable two-dimensional active reception antenna for receiving radiofrequency signals over a plurality of reception beams of continuously variable sizes and/or aiming directions (figure 1b, [0055]), comprising 
an antenna array of active radiating feeds (radiating elements 30), 
a set of low noise RF amplifiers (LNA) ([0086], figures 5a and 8a), and 
a two-dimensional analogue multibeam former (figure 1b, [0055]); 
the antenna array of active radiating feeds having a total integer number M, greater than or equal to 4, of active radiating feeds distributed over a planar or curved surface according to a mesh formed by the points of intersection of a first array of a first integer number R, greater than or equal to 2, of parallel lines in a first axial direction X, and a second array of a second integer number S, greater than or equal to 2, of parallel lines in a second axial direction Y, different from the first axial direction X (figure 1b, [0055]); 
the two-dimensional analogue multibeam former comprising a first set in which there are superposed S first analogue formers (figure 1b, formers P1Ny) of identical structure and configured to form R fixed radiofrequency beams in first angular aiming directions Ax along the first axial direction X, each first analogue former being configured to be connected through S input channels in reception mode, each channel including a low-noise RF amplifier (LNA) ([0086], figures 5a and 8a), corresponding to a row of S active radiating feeds of the antenna array and corresponding to a different line of the mesh of the antenna, identified by a level index I, I varying from 1 to R; and each first analogue former having an integer number P, greater than or equal to 2, of output channels in reception mode, numbered by an index of progression j along the first axial direction X (figure 1b, [0018], [0055], [0056]); 
the two-dimensional active transmission antenna being wherein the two-dimensional analogue multibeam former comprises a second set of an integer number Q of second analogue formers (figure 1b, formers P2Mx) of radiofrequency beams that are continuously variable in size and/or in aiming direction in second angular aiming directions By along the second axial direction Y, each second analogue former of the second set being connected to at least one access column of the first set, an access column being formed by R access terminals to the output channels of the same rank I of the first analogue formers (figure 1b, [0018], [0055], [0056]).  
Legay fails to mention each second analogue former being formed by a combiner with a single output and R input branches in reception mode, each input branch of a combiner including an amplitude and phase control point; and peripheral to the two-dimensional analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in a transmission mode or the Q outputs in the reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q.   
In the same field of endeavor, Angeletti discloses a reconfigurable beam forming network comprising a Butler matrix ([0246], [0266], [0297], figure 26, ONET) and each second analogue former being formed by a combiner with a single output and R input branches in reception mode, each input branch of a combiner including an amplitude and phase control point (figures 4 and 10, [0128]-[0134], [0177], [0115]); and peripheral to the two-dimensional analogue multibeam former and opposite the access channels to the radiating feeds of the antenna array, a second switching matrix, according to a second configuration of a predetermined set of routings, for switching the Q inputs in a transmission mode or the Q outputs in the reception mode of the second analogue formers to an integer number T of beam inputs in the transmission mode or of beam outputs in the reception mode, wherein T is greater than or equal to 2 and less than or equal to Q (switching matrix CTN “copy-tree networks”, figures 21A and 22, [0226], [0227]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Angeletti into the art of Legay as to include copy-tree networks inputs and amplitude and phase control point in divider/combiner branches for effectively forming desired antenna beams. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Legay (US 20140354499 A1) as modified by Angeletti (US 20110102263 A1), further in view of Krause (US 20210152238 A1). 
For claim 18, Legay in combination with Angeletti substantially teaches the limitation in claim 14 and a multibeam transmission antenna being defined according to claim 14, but fails to mention a satellite payload of a telecommunications satellite comprising a multibeam reception antenna, a multibeam transmission antenna, and a router interconnecting the multibeam reception antenna and the multibeam transmission antenna.  
	This teaching is disclosed by Krause ([0060], [0092], figures 8-10). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Krause into the art of Legay as modified by Angeletti as for extended application i.e. satellite repeater.   
For claim 19, Legay in combination with Angeletti and Krause substantially teaches the limitation in claim 18, Krause discloses wherein the router is a digital transparent processor (DTP) ([0060], [0092], figures 8-10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Krause into the art of Legay as modified by Angeletti and Krause as to include DTP for extended application i.e. satellite repeater.   
For claim 20, Legay in combination with Angeletti substantially teaches the limitation in claim 15 and a multibeam reception antenna being defined according to claim 15, but fails to mention a satellite payload of a telecommunications satellite comprising a multibeam reception antenna, a multibeam transmission antenna, and a router interconnecting the multibeam reception antenna and the multibeam transmission antenna.  
This teaching is disclosed by Krause ([0060], [0092], figures 8-10). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Krause into the art of Legay as modified by Angeletti as for extended application i.e. satellite repeater.   

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The claims 9-10 are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the limitations of claims 9-10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
October 24, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643